               Case 2:21-cv-00179-NT Document 1-3 Filed 06/30/21 Page 1 of 4                                              PageID #: 7
                                                                                                                                EXHIBIT C
CONTAINS NONPUBLIC DIGITAL INFORMATION
                                   MAINE JUDICIAL BRANCH

This summary sheet and the information it contains do not replace or supplement the filing and service of pleadings or other papers
as required by the Maine Rules or by law. This form is required for the Clerk of Court to initiate or update the civil docket. The
 information on this summary sheet is subject to the requirements of M. R. Civ. P. 11.

I.             COUNTY OF FILING OR DISTRICT COURT JURISDICTION ("X" the appropriate box and enter the County or location)
               [Xl Superior Court County: Cumberland
                                                                                     Initial Complaint: A complaint filed as an original
               I | District Court Location (city/town):__
                                                                                     proceeding. A filing fee is required.
               NATURE OF THE FILING                                                  Third-Party  Complaint: An original defendant's
                                                                                     action against a third party that was not part of
               [Xl Initial Complaint
                                                                                     the original proceeding. A filing fee is required.
               [ U Third-Party Complaint
                                                                                     Cross-Claim: An original defendant's claim
                ; ] Cross-Claim or Counterclaim
                                                                                     against another original defendant. No
                I I Reinstated or Reopened case: Docket Number:
                                                                                     additional fee is required.
                                                                                     Counterclaim:   An original defendant's claim
                If filing a second or subsequent Money Judgment Disclosure, give the
                                                                                     against an opposing party. No additional fee is
                docket number of the first disclosure.)
                                                                                     required.
                                                                                     Reinstated or Reopened Case: Money Judgment
III.             □ REAL ESTATE OR TITLE TO REAL ESTATE IS INVOLVED
                                                                                     Disclosures or post-judgment motions.

IV.            MOST DEFINITIVE NATURE OF ACTION
               ("X" in ONE box. If the case fits more than one nature of action, select the one that best describes the cause of action.)

          GENERAL CIVIL                                  Statutory Actions                           REAL ESTATE
          Constitutional/Civil Rights                    I | Freedom of Access                       Foreclosures
          I I Constitutional/Civil Rights                □ Other Statutory Action                    I I Foreclosure (ADR exempt)
          Contract                                       I I Unfair Trade Practice                   I | Foreclosure (Diversion eligible)
          [Xl Contract                                    Miscellaneous Civil                        I       I Foreclosure (Other)
          Declaratory/Equitable Relief                       [ Administrative Warrant                Title Actions
          I U Declaratory Judgment                        ~| Appointment of Receiver                 I I Boundary
            3] General Injunctive Relief                     | Arbitration Awards                        Z\ Easement
          I | Other Equitable Relief                         | Common Law Habeas Corpus              I     | Eminent Domain
          Non-Personal Injury Torts                       I | Debt Collection                        □ Quiet Title
          I | Auto Negligence                                   I | Brought by a debt collector as   Miscellaneous Real Estate
          I I Libel/Defamation                                  defined by 32 M.R.S. § 11002         I I Abandoned Road
          I | Other Negligence                             I [ Drug Forfeiture                       I I Adverse Possession
          I I Other Non-Personal Injury Tort               □ Foreign Deposition                      I I Equitable Remedy
           Personal Injury Torts                          I | Foreign Judgments                       J Mechanics Lien
           I I Assault/Battery                            □ HIV Testing                              I I Nuisance
           O Auto Negligence                              I | Land Use Enforcement (80K)             I I Other Real Estate
           I | Domestic Tort                               I | Minor Settlements                     I | Partition
           |[ Medical Malpractice                         I    [   Other Civil                           [   I Trespass
           I| Other Negligence                            I    |   Other Forfeiture/Property Libel
           □ Other Personal Injury Tort                   !    I   Pre-Action Discovery
              Product Liability                            i   |   Prisoners Transfers
           I     ! Property Negligence                    I    1   Shareholders' Derivative Action

           APPEALS (ADR EXEMPT)                           CHILD PROTECTIVE CUSTODY                       SPECIAL ACTIONS
                   Administrative Agency (80C)            I [ Non-DHHS Protective Custody                I I Money Judgment Disclosure
           I     | Governmental Body (SOB)
           I     I Other Appeal



 ADA Notice: The Maine Judicial Branch complies with the Americans with Disabilities Act (ADA). If you need a reasonable
 accommodation contact the Court Access Coordinator, accessibility^courts.maine.gov, or a court clerk.
 Language Services: For language assistance and interpreters, contact a court clerk or jnterpreters(n)courts.maine.gov.


     CV-001, Rev. 02/21                                                 Page 1 of 4                                       www.courts.maine.gov
     Civil Summary Sheet
         Case 2:21-cv-00179-NT Document 1-3 Filed 06/30/21 Page 2 of 4                                          PageID #: 8
CONTAINS NONPUBLIC DIGITAL INFORMATION
                                   MAINE JUDICIAL BRANCH

V.      M.R. Civ. P. 16B ALTERNATIVE DISPUTE RESOLUTION (ADR)
        I I I certify that pursuant to M.R. Civ. P. 16B(b), this case is exempt from a required ADR process because
        ("X" one box below):
             I I It falls within an exemption listed above (it is an appeal or an action for non-payment of a note in a secured
            transaction).
            I I The plaintiff or defendant is incarcerated in a local, state, or federal facility.
            I I The parties have participated in a statutory pre-litigation screening panel process with (name of panel chair)
            _________________________________ that concluded on (dote of panel finding - mm/dd/yyyy)_______________ .
            I | The parties have participated in a formal ADR process with (name of neutral)_________________________________
             on (date - mm/dd/yyyy)_______________ .
            j    The plaintiff's likely damages will not exceed $30,000, and the plaintiff requests an exemption.
               ] The action does not include ADR pursuant to M.R. Civ. P. 16(a)(1).
             I I There is other good cause for an exemption and the plaintiff has filed a motion for exemption.

VI.     PARTY AND ATTORNEY CONTACT INFORMATION
        If you need additional space, list additional parties on an attachment and note "see attachment" in the appropriate section.

          Please note: If a party is a government agency, use the full agency name or the standard abbreviation. If the party
          is an official within a government agency, identify the agency first and then the official, giving both name and title.


        (a) PLAINTIFF(S)
        ("X" the box below to indicate the party type associated with the filing)
        [X] Plaintiff(s)
        I I Third-Party Plaintiff(s)
        7H Counterclaim Plaintiff(s)
        I | Cross-Claim Plaintiff(s)

        Is the plaintiff a prisoner in a local, state, or federal facility? Q Yes ^ No

          Name (first, middle initial, last): Maine Medical Center. Inc.
         Mailing address (include county): 22 Bramhall Street________
                                              Portland. ME 04102
                               Telephone: (207) 871-0111
                                      Email:

          Name (first, middle initial, last):
         Mailing address (include county):


                                Telephone:
                                      Email:

         (b) ATTORNEY(S) FOR PLAINTIFF(S)
         If there are multiple attorneys, indicate the lead attorney. If all counsel do not represent ALL plaintiffs, specify which
         plaintiff(s) the listed attorney(s) represents.

                   Name and bar number: James D. Poliquin (Bar No. 2474)
                             Firm name: Norman, Hanson & DeTroy, LLC
                        Mailing Address: Two Canal Plaza, P. O. Box 4600
                                            Portland, ME 04112-4600
                                Telephone: (207) 774-7000
                                     Email: jpoliquin@nhdlaw.com


 ADA Notice: The Maine Judicial Branch complies with the Americans with Disabilities Act (ADA). If you need a reasonable
 accommodation contact the Court Access Coordinator, accessibility^courts.maine.ROv, or a court clerk.
 Language Services: For language assistance and interpreters, contact a court clerk or interpreters@courts.maine.eov.


 CV-001, Rev. 02/21                                           Page 2 of 4                                        www. c our t s.maine.gov
 Civil Summary Sheet
        Case 2:21-cv-00179-NT Document 1-3 Filed 06/30/21 Page 3 of 4                                       PageID #: 9
CONTAINS NONPUBLIC DIGITAL INFORMATION
                                   MAINE JUDICIAL BRANCH

                 Name and bar number:
                               Firm name:
                         Mailing Address:


                               Telephone:
                                     Email:

       (c) DEFENDANT(S)
       ("X" the box below to indicate the party type associated with the filing)
       [X] Defendant(s)
       I I Third-Party Defendant(s)
       I I Counterclaim Defendant(s)
       I I Cross-Claim Defendant(s)

       Is the defendant a prisoner in a local, state, or federal facility? O Yes £3 No

        Name (first, middle initial, lost): General Reinsurance Corporation_____
       Mailing address (include county): ______________________________________


                               Telephone:
                                     Email:


         Name (first, middle initial, last):
        Mailing address (include county):


                               Telephone:
                                     Email:

       (d) ATTORNEY(S) FOR DEFENDANT(S)
       If there are multiple attorneys, indicate the lead attorney. If all counsel do not represent ALL defendants, specify which
       defendant(s) the listed attorney(s) represents.

                  Name and bar number: Benjamin C. Eggert
                            Firm name: Wiley Rein, LLP
                       Mailing Address: 1776 K Street NW
                                        Washington, DC 20006
                               Telephone:      (202) 719-7336
                                    Email:     beggert@wiley.law


                  Name and bar number:
                                Firm name:
                          Mailing Address:


                               Telephone:
                                     Email:




ADA Notice: The Maine Judicial Branch complies with the Americans with Disabilities Act (ADA). If you need a reasonable
accommodation contact the Court Access Coordinator, accessibilityfS)courts.maine.gov, or a court clerk.
Language Services: For language assistance and interpreters, contact a court clerk or interoreters(a>courts.maine.gov.


CV-001, Rev. 02/21                                          Page 3 of 4                                      www.courts.maine.gov
Civil Summary Sheet
       Case 2:21-cv-00179-NT Document 1-3 Filed 06/30/21 Page 4 of 4                                           PageID #: 10
CONTAINS NONPUBLIC DIGITAL INFORMATION
                                   MAINE JUDICIAL BRANCH

       (e) PARTIES IN INTEREST

         Name (first, middle initial, last):
       Mailing address (include county):


                               Telephone:
                                    Email:


         Name (first, middle initial, last):
       Mailing address (include county):

                               Telephone:
                                     Email:

       (f) ATTORNEY(S)
       If there are multiple attorneys, indicate the lead attorney. If all counsel do not represent ALL parties in interest, specify
       which parties in interest the listed attorney(s) represents.

                  Name and bar number: __________________________________________________________________________
                            Firm name: __________________________________________________________________________
                          Mailing Address: __________________________________________________________________________


                                Telephone:
                                     Email:


                  Name and bar number:
                                Firm name:
                          Mailing Address:


                                Telephone:
                                     Email:

VII.    RELATED CASE(S) IF ANY
        Case name:___________
        Docket Number:_______
        Assigned Judge/Justice: _




Date (mm/dd/yyyy):       05/26/2021                                 ►z XCc^
                                                                              Signature of Plaintiff or Leacl Attorney of Record

                                                                           James D. Poliquin
                                                                                  Printed Name of Plaintiff or Attorney




ADA Notice: The Maine Judicial Branch complies with the Americans with Disabilities Act (ADA). If you need a reasonable
accommodation contact the Court Access Coordinator, acces5ibilitv@courts.maine.gov, or a court clerk.
Language Services: For language assistance and interpreters, contact a court clerk or interDreters@courts.maine.gov.


CV-001, Rev. 02/21                                           Page 4 of 4                                       www.courts.maine.gov
 Civil Summary Sheet
